Exhibit 10.1

CELL GENESYS, INC.

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
[            , 2007] by and between Cell Genesys, Inc., a Delaware corporation
(the “Corporation”), and [                    ] (the “Participant”).

WITNESSETH

WHEREAS, pursuant to the Cell Genesys, Inc. 2005 Equity Incentive Plan (the
“Plan”), the Corporation has granted to the Participant effective as of the date
hereof (the “Award Date”), a credit of restricted stock units under the Plan
(the “Award”), upon the terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an Award with respect to an aggregate of
[                    ] restricted stock units (subject to adjustment as provided
in Section 14(a) of the Plan) (the “Stock Units”). As used herein, the term
“stock unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 14(a)
of the Plan) solely for purposes of the Plan and this Agreement. The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 3. The Stock Units shall not be treated as property or as a trust fund
of any kind.

3. Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to [                        ] of the total number of
Stock Units (subject to adjustment under Section 7.1 of the Plan) on
[                    ] [anniversary] of the Award Date.

4. Continuance of Employment or Service. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or service as provided in
Section 8 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status (if
Participant is an employee) as

 

1



--------------------------------------------------------------------------------

an employee at will who is subject to termination without cause, confers upon
the Participant any right to remain employed by or in service to the Corporation
or any Subsidiary, interferes in any way with the right of the Corporation or
any Subsidiary at any time to terminate such employment or service, or affects
the right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

(b) Dividend Equivalent Rights Distributions. As of any date that the
Corporation pays an ordinary cash dividend on its Common Stock for which the
related record date occurs after the Award Date and at a time when any Stock
Units subject to the Award are outstanding and unpaid (whether or not such Stock
Units are then vested) (the “Dividend Payment Date”), the Corporation shall
credit the Participant with additional Stock Units equal in number to (i) the
per-share cash dividend paid by the Corporation on its Common Stock with respect
to such record date, multiplied by (ii) the total number of outstanding and
unpaid Stock Units (including any dividend equivalents previously credited
hereunder) (with such total number adjusted pursuant to Section 9) subject to
the Award as of such record date, divided by (iii) the Fair Market Value of a
share of Common Stock (as determined under the Plan) on the Dividend Payment
Date. Any Stock Units credited pursuant to the foregoing provisions of this
Section 5(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate. No
crediting of Stock Units shall be made pursuant to this Section 5(b) with
respect to any Stock Units which, as of such record date, have either been paid
pursuant to Section 7 or terminated pursuant to Section 8.

6. Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3 (and in all events no more than ninety
(90) days after such vesting event), the Corporation shall deliver to the
Participant a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of Stock
Units subject to this Award that vest on the applicable vesting date, unless
such Stock Units terminate prior to the given vesting date

 

2



--------------------------------------------------------------------------------

pursuant to Section 8. The Corporation’s obligation to deliver shares of Common
Stock or otherwise make payment with respect to vested Stock Units is subject to
the condition precedent that the Participant or other person entitled under the
Plan to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 20(b) of the Plan. The Participant shall have no further
rights with respect to any Stock Units that are paid or that terminate pursuant
to Section 8.

8. Effect of Termination of Employment or Service. The Participant’s Stock Units
shall terminate to the extent such units have not become vested prior to the
first date the Participant is no longer employed by or in service to the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Participant’s employment with or service to the Corporation
or a Subsidiary (whether voluntarily or involuntarily, including a termination
due to death or disability), subject, however, to any accelerated vesting rights
the Participant may have in the circumstances pursuant to any written
employment, service, severance, change in control or similar plan or agreement
covering the Participant or to which the Participant is a party that is in
effect as of the date of such termination of employment. If any unvested Stock
Units are terminated hereunder, such Stock Units shall automatically terminate
and be cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 14(a) of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
paid pursuant to Section 5(b).

10. Tax Withholding. Subject to Section 20(a) of the Plan and such rules and
procedures as the Administrator may impose, upon any distribution of shares of
Common Stock in respect of the Stock Units, the Corporation shall automatically
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then Fair Market Value (as
determined in accordance with the applicable provisions of the Plan), to satisfy
any withholding obligations of the Corporation or its Subsidiaries with respect
to such distribution of shares at the minimum applicable withholding rates;
[provided, however, that the foregoing provision shall not apply in the event
that the Participant has, subject to the approval of the Administrator, made
other provision in advance of the date of such distribution for the satisfaction
of such withholding obligations]. In the event that the Corporation cannot
legally satisfy such withholding obligations by such reduction of shares, or in
the event of a cash payment or any other withholding event in respect of the
Stock Units, the Corporation (or a Subsidiary) shall be entitled to require a
cash payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to

 

3



--------------------------------------------------------------------------------

the Participant at the Participant’s last address reflected on the Corporation’s
records, or at such other address as either party may hereafter designate in
writing to the other. Any such notice shall be given only when received, but if
the Participant is no longer an employee of or in service to the Corporation,
shall be deemed to have been duly given by the Corporation when enclosed in a
properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.

12. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 19(c) of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

14. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

15. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

4



--------------------------------------------------------------------------------

18. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

CELL GENESYS, INC.,

a Delaware corporation

    PARTICIPANT

By:

 

 

   

 

      Signature

Print Name:

 

 

   

Its:

 

 

   

 

      Print Name

 

5